This appeal is from an order confirming a sale of lands under a foreclosure decree and awarding on motion a deficiency decree against the defendant. On the showing made as to the value of the property the sale should not have been confirmed; and the deficiency decree was consequently erroneously rendered. The issue of usury presented in defense of a deficiency decree need not be now considered as the order confirming the foreclosure sale is reversed. In Garner v. Slack, 112 Fla. 553,150 So. 750, the motion for a deficiency decree was not challenged; there was as here a prayer for general relief. See Coe-Mortimer Co. v. Dusendschon, 113 Fla. 818, 152 So. 729; Atlantic Shores Corp. v. Zetterlund, 103 Fla. 761, 138 So. 50.
Reversed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and TERRELL, J., concur in the opinion and judgment. *Page 33